UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8046



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRYL SIMON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-98-10-MU, CA-01-613-3-1MU)


Submitted:   June 11, 2002                 Decided:   July 12, 2002


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Simon, Appellant Pro Se. Douglas Scott Broyles, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Darryl Simon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.    See United States v. Simon, Nos. CR-98-10-MU; CA-

01-613-3-1MU (W.D.N.C. filed Nov. 9, 2001 & entered Nov. 13, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2